DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 3/15/2022. Claims 1, 5, 7, 9, 10, 12, 16, 18 and 19 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.

 	The previously pending objection to the specification has been withdrawn.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-11 are directed to a series of steps, and system claims 12-20 are directed to one or more processors; 
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite customer support, including receiving, defining, obtaining, receiving, predicting, and providing steps.  
The limitations of receiving, defining, obtaining, receiving, predicting, and providing, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite receiving historical question data representing questions to potentially be provided to one or more support personnel associated with the question and answer based customer support system; defining concise answer question formats that are predicted to result in answers that are within a threshold level of characters and content; obtaining user historical data associated with a user; receiving question data representing a question submitted by  the user; predicting, using a trained predictive model, a likelihood that the submitted question is a mobile device answerable question that at least partially conforms to the concise answer question formats based on the historical question data, the threshold level of characters and content, and an estimated length of an answer to the question; and selectively providing the question to a mobile question and answer queue based on the predicted likelihood to facilitate responses to the question with a mobile device by the one or more support personnel.

Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a question and answer based customer support system, one or more processors and at least memory communicatively coupled with the one or more processors.  The question and answer based customer support system, one or more processors and at least memory communicatively coupled with the one or more processors in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a question and answer based customer support system, one or more processors and at least memory communicatively coupled with the one or more processors 
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 further describe the threshold level of characters and content and recite an additional defining step.  Claims 4-6 further describe the mobile question and answer queue, and the question and answer based customer support system. Claims 7-10 further describe the question data, concise answer question formats, analyzing the question data, and a length of the answer to the question data. Claim 11 recites additional determining and providing steps. Similarly, dependent claims 13-20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, a question and answer based customer support system, one or more processors and at least memory communicatively coupled with the one or more processors.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

In addition, as discussed in paragraphs 0126-0128 of the specification, “As seen in FIG. 3, in one embodiment, a provider computing system 303 is provided in provider computing environment 301 and includes software system 305. In various embodiments, software system 305 is any software system discussed herein, known at the time of filing, and/or as developed after the time of filing. As also seen in FIG. 3, user computing system 323 is provided in user computing environment 321. In one embodiment, a user of software system 305 accesses provider computing system 303 and software system 305 via communications channel 371. In one embodiment, the users of software system 305 are also provided a question and answer based customer support system 335 shown as implemented on question and answer based customer support system computing system 333 in question and answer based customer support system computing environment 331.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues that amended claim 1 is not directed to the abstract idea of certain methods of organizing human activity because, like the claims in Finjan, claim 1 recites specific steps describing how a desired result is accomplished (i.e., increasing mobile device responses to questions submitted in a question and answer based customer support system by using a trained predictive model to selectively provide the question to a mobile question and answer queue). 
Specifically, Applicant's claim 1 clearly recites how mobile device responses are increased, for example, by reciting how concise answer question formats that are predicted to result in answers that are within a threshold level of characters and content are defined, how a likelihood that a question submitted by a user is a mobile device answerable question that at least partially conforms to the concise answer question formats is predicted using a trained predictive model based on historical question data, the threshold level of characters and content, and an estimated length of an answer to the question, and how the question is selectively provided to a mobile question and answer queue based on the predicted likelihood. Since these 
Applicant respectfully disagrees and submits that claim 1 integrates the alleged abstract idea(s) into a practical application that amounts to significantly more than the alleged abstract idea itself ("organizing human activity concepts") by realizing an improvement over traditional human activity (such as manually routing user questions to customer support) and an improvement over computer-based systems that can automatically route user questions to customer support in various manners based on various conditions. Therefore, like the claims in McRO, Applicant's claim 1 provides a patentable, technological improvement over existing techniques, and is therefore not directed to an abstract idea regardless of whether it is directed to certain methods of organizing human activity. 
Indeed, Applicant's claim 1 clearly recites several meaningful terms that provide the practical application of increasing mobile device responses to users' questions, such as defining concise answer question formats that are predicted to result in answers that are within a threshold level of characters and content, predicting, using a trained predictive model, a likelihood that a question [submitted by a user] is a 
Thus, in accordance with the USPTO's Guidance, since "the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.
As indicated above, Applicant's claim 1 recites a number of inventive steps beyond existing techniques. Furthermore, the cited references (e.g., Tuchman, Taghaddos) fail to demonstrate that the features of claim 1 are well-understood, routine, or conventional, as discussed with respect to the rejections under 35 U.S.C. § 103. The Examiner respectfully disagrees.
As an initial point, as Applicant is likely aware, a rejection under 35 U.S.C. § 102 and/or 35 U.S.C. §103, or lack thereof, has no bearing on a 35 USC § 101 analysis to determine subject matter eligibility.  As discussed in MPEP §2106.05 I, “In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility 
In Finjan, the claimed invention involves a method of virus scanning that scans an application program, generates a security profile identifying any potentially suspicious code in the program, and links the security profile to the application program.  The claims were held patent eligible because the court concluded that the claimed method recites specific steps that accomplish a result that realizes an improvement in computer functionality.  The method represented an improvement over traditional virus scanning, which only recognized the presence of previously-identified viruses.  The method also enables more flexible virus filtering and greater user customization.
Contrarily, here Applicant’s claims are wholly unrelated to Finjan, and provide no specific steps that accomplish a result that realizes an improvement in computer 
Additionally, the claims recite a mathematical relationship and calculation, including predicting, using a trained predictive model, a likelihood that the submitted question is a mobile device answerable question. Here, the trained predictive model is merely considered a complex mathematical exercise, thus directed to an abstract idea.
The claimed use of the trained predictive model does not seem to involve anything other than the application of a known technique in its normal, routine, and ordinary capacity. Additionally, there does not seem to be any feedback or input into the trained predictive model that would improve the processing of the model.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include a question and answer based customer support system, one or more processors and at least memory communicatively coupled with the one or more processors.
The question and answer based customer support system, one or more processors and at least memory communicatively coupled with the one or more 
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., a question and answer based customer support system, one or more processors and at least memory communicatively coupled with the one or more processors).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 25, 2022